Citation Nr: 0029111	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  94-03 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
back injury with scar, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal arises from a January 1992 rating decision of the 
Columbia, South Carolina Regional Office (RO) which denied an 
increased evaluation for the residuals of the veteran's 
service-connected back injury with scar, then evaluated as 10 
percent disabling.  The appeal also arises from a September 
1995 rating decision that denied a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities.  The veteran appealed these 
determinations.  By rating decision of August 1997, the RO 
granted an increased evaluation to 20 percent disabling for 
the veteran's back disorder.  He continued his appeal.

In April 1998, the Board of Veterans' Appeals (Board) 
remanded this case for development of the medical evidence.  
After completing the Board directed development, the RO 
determined in a rating decision of September 1999 that the 
veteran's back disability was entitled to a 40 percent 
evaluation.  A hearing was held before the Board in July 
2000.  This hearing was conducted by the undersigned who will 
make the final determination in this case.  38 U.S.C.A. 
§ 7102(a) (West Supp. 2000).

At his Board hearing in July 2000, the veteran raised the 
issue of entitlement an earlier effective date for the 40 
percent evaluation assigned his back injury with scar.  The 
Board finds that this issue is not properly before it at the 
present time and that the issue is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


REMAND

At his Board hearing in July 2000, the veteran testified that 
he is currently in receipt of Supplemental Security Income 
(SSI) benefits from the Social Security Administration (SSA) 
because of multiple disabilities, to include his low back 
disorder.  He claimed that he had received a substantial 
medical evaluation by the SSA in preparation for the most 
recent decision of an Administrative Law Judge (ALJ) on this 
matter in March 1998.  The Board notes in this regard that 
SSI benefits under Title XVI of the Social Security Act (as 
compared with Title II disability benefits) may also be 
awarded on the basis of physical or mental disability and are 
considered to be SSA disability benefits.  A review of the 
ALJ decisions of record indicates that such is the case with 
the veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in such instances, and with 
regard to the issues before the Board on appeal, the medical 
records underlying the award of SSA disability benefits must 
be obtained and reviewed by VA.  Massors v. Derwinski, 2 Vet. 
App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

A review of the ALJ decisions of record indicates that many 
of the medical documents noted in the List of Exhibits are 
not contained in the claims file.  The veteran specifically 
alleged at his Board hearing in July 2000 that these records 
are pertinent to his claims for an increased evaluation for a 
back disorder and a total disability evaluation for 
individual unemployability.  Based on the Court's decisions 
regarding SSA evidence, the Board finds that the SSA medical 
evidence must be obtained for review.

Adjudication of this case is further complicated by the 
results of the VA orthopedic examination of August 1999.  
While this report noted the examination findings, the 
examiner reported that it was "very difficult to evaluate 
[the veteran] due to his minimal cooperation with my 
efforts."  As this examiner did not have access to the 
veteran's SSA medical evidence and it was indicated that the 
examination findings may not have accurately described the 
veteran's current disability picture, it is determined by the 
Board that another comprehensive VA examination is warranted.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996).  The Board hereby 
informs the veteran that his failure to fully and honestly 
comply with the appropriate medical examination could have an 
adverse effect on his pending claims.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Finally, at his hearing in July 2000, the veteran raised the 
issue of service connection for hypertension.  He also 
discussed a claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West Supp. 2000) for hepatitis and 
pancreatitis incurred due to VA medical treatment.  A review 
of the claims file indicates that these issues have not been 
addressed by the agency of original jurisdiction.  These 
issues are inextricably intertwined with the issue of TDIU 
and must be adjudicated by the RO prior to further Board 
review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Based on the above analysis, the undersigned finds that 
further development is required, and the case is hereby 
REMANDED to the RO for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issue on 
appeal, to include any relevant medical 
evidence.  

2.  The RO should obtain and associate 
with the claims file legible copies of 
all medical evidence reviewed in the ALJ 
(SSA) decisions dated July 16, 1993 and 
March 26, 1998 awarding SSI benefits.  If 
this evidence cannot be secured that fact 
should be documented in the claims file 
and the appellant informed in writing. 

3.  After all available records received 
pursuant to the development requested 
have been associated with the claims 
file, the veteran should be afforded a VA 
orthopedic examination.  The purpose of 
this examination is to determine the 
nature and extent of his service-
connected residuals of a back injury with 
scar.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests, 
studies, and consultations should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
examiner should specifically provide 
answers to the following questions in his 
or her report:

a.  What is the range of motion in 
the veteran's lumbar spine as 
measured in degrees? 

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination?  If so, the 
examiner should report the extent of 
any additional range of motion loss 
due to such factors.

c.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

d.  Does the veteran have 
objectively verifiable pronounced 
symptoms of intervertebral disc 
syndrome with little intermittent 
relief; to include sciatic 
neuropathy, a demonstrable muscle 
spasm, absent ankle jerk, or other 
appropriate neurological findings?  
If he does have intervertebral disc 
syndrome, please note the number and 
duration of clinically documented 
incapacitating episodes (periods of 
acute symptoms requiring bed rest 
and treatment by a physician) the 
veteran has experienced in the past 
year.

e.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected residuals of a back injury 
with scar?

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

5.  In light of the appellant's testimony 
that he filed a "tort claim" alleging 
negligence by VA health care providers, 
the RO should contact the Office of the 
District Counsel and request that that 
Office provide photocopies of any medical 
records presented in a Federal Torts 
Claims Act claim, as well as photocopies 
of any Court decisions or settlement 
agreements.  The RO's attempts to secure 
this evidence must be documented.

6.  The RO should adjudicate the issues 
of service connection for hypertension; 
and compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis and/or 
pancreatitis incurred as a result of VA 
medical treatment.  The veteran should be 
notified of these decisions and his 
appellate rights.  If a timely notice of 
disagreement and substantive appeal are 
received from the veteran, only then 
should these issues be referred to the 
Board for appellate review.

6.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, he is advised that 
failure to cooperate or report for examinations may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  The 

veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





